     Case: 3:19-cv-00127-MPM-RP Doc #: 12 Filed: 03/17/21 1 of 2 PageID #: 336




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


JUDY HOUSTON                                                                         PETITIONER

v.                                                                      No. 3:19CV127-MPM-RP

MISSISSIPPI DEPARTMENT OF
CORRECTIONS, ET AL.                                                               RESPONDENTS


                   ORDER GRANTING STATE’S MOTION TO DISMISS,
                        TRANSFERRING PETITION TO THE
                       FIFTH CIRCUIT COURT OF APPEALS

       This matter comes before the court on the motion [8] by the State to dismiss the instant

petition for a writ of habeas corpus for want of subject matter jurisdiction,1 as the petition is

successive. Judy Houston has submitted a petition for a writ of habeas corpus under 28 U.S.C.

§ 2254. She was convicted in 1990 for capital murder and two counts of aggravated assault.

The petitioner has filed at least one other unsuccessful 2254 petition concerning the same

conviction she now seeks to challenge. See Houston v. State of Mississippi, 3:13CV196-GHD-

JMV.

       The Antiterrorism and Effective Death Penalty Act requires that before a district court

files a second or successive petition, “the applicant shall move in the appropriate court of appeals

for an order authorizing the district court to consider the application.” The petitioner has not

obtained such an order. As such, the State’s Motion [8] to Dismiss for want of subject matter

jurisdiction will be granted.




       1
          The court will not address the State’s other grounds for dismissal, as the want of
jurisdiction precludes the court from considering those grounds.
     Case: 3:19-cv-00127-MPM-RP Doc #: 12 Filed: 03/17/21 2 of 2 PageID #: 337




       Rather than dismissing the petition on this basis, the Fifth Circuit permits district courts

to transfer the petition for consideration under 28 U.S.C. § 2244(a) and (b)(3)(c). See In re

Epps, 127 F.3d 364, 365 (5th Cir. 1997). Therefore, in the interest of justice and judicial

economy, it is ORDERED:

   (1) That the State’s Motion [8] to Dismiss is GRANTED;

   (2) That this petition will be transferred to the Fifth Circuit Court of Appeals for the
       petitioner to seek leave to file this successive § 2254 petition;

   (3) That the Clerk of Court is DIRECTED to TRANSFER this petition and the entire record
       to the Fifth Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) and
       (b)(3)(c), and In re Epps, 127 F.3d at 365; and

   (4) This case is CLOSED.

       SO ORDERED, this, the 17th day of March, 2021.


                                              /s/ MICHAEL P. MILLS
                                              UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF MISSISSIPPI




                                                 2
